 



EXHIBIT 10.G.1
AMENDMENT NO. 1 TO THE
EL PASO CORPORATION
SUPPLEMENTAL BENEFITS PLAN
     Pursuant to Section 6.7 of the El Paso Corporation Supplemental Benefits
Plan, Amended and Restated effective as of December 7, 2001 (the “Plan”), the
Plan is hereby amended as follows, effective November 7, 2002:
     Section 2.6 is deleted in its entirety.
     Section 5.2 is hereby deleted in its entirety and replaced with the
following:
     “5.2 Supplemental RSP Benefits
     Upon termination of employment of a Participant, the Company shall pay or
cause to be paid to such Participant (or his or her Beneficiary in the case of
his or her death) supplemental RSP benefits calculated as described below. The
Company shall periodically determine the amount of any additional Employer
matching contributions that would have been credited to a Participant’s account
under the RSP if his or her current election of Participant contributions had
been given effect and no adjustment of such contributions had occurred due to:
     (a) the maximum dollar limit under Code Section 415(c)(1)(A) on RSP annual
additions,
     (b) the maximum limit under Code Section 401(a)(17) on the compensation
taken into account under the RSP,
     (c) any further reductions in the compensation taken into account under the
RSP as a result of any deferrals of compensation elected by the Participant
pursuant to Section 125 or Section 401(k) of the Code or under the Deferred
Compensation Plans.
     From time to time, as determined by the Management Committee, the Company
shall allocate amounts equal to such additional Employer matching contributions
to a ledger account for the Participant as of the time or times that such
amounts would have been contributed to the RSP if permitted thereunder.
     Supplemental RSP benefits under this Section 5.2 shall be vested and
nonforfeitable to the same extent that the related benefits under the RSP are
vested and nonforfeitable.”

 



--------------------------------------------------------------------------------



 



     Section 5.4(b) is hereby deleted in its entirety and replaced with the
following:
     “(b) Supplemental RSP Benefit Payments. The payment of any supplemental RSP
benefits pursuant to Section 5.2 owed to a Participant (or his or her
Beneficiary) shall be made in a lump sum as soon as practicable after the
Participant’s termination of employment with the Employer and shall be in an
amount equal to the Participant’s ledger account balance at the time of such
payment.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 7th day of November, 2002.

            EL PASO CORPORATION
      By:        /s/ David E. Zerhusen         David E. Zerhusen        Its
Executive Vice President
Administration     

          ATTEST:    
 
       
By:
  /s/ David L. Siddall    
 
 
 
Corporate Secretary    

 